DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 25, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “1, 2” in Fig. 1 has been used to designate both the computer or smart device with monitor and output screens. The specification should be similarly amended as the reference numbers are duplicated within paragraph 0031. 
The drawings are objected to because in Fig. 2 has reference numbers 1 and 2 without corresponding parts depicted and reference number 7 has a bidirectional arrow.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Throughout the specification, including the claims, the application refers to a “G-IQ score”. However, various points in the specification recite a “G-Score”, first seen in paragraph 032, which appears should recite “G-IQ score” to correspond with the rest of the specification. 
Appropriate correction is required.

Claim Objections
Claims 1, 2, 4, 5, 9, and 10 are objected to because of the following informalities:  
In claim 1 line 7, “a user interface” should read “a first user interface” as the claims recite multiple user interfaces.
In claim 2 line 2, “a user interface” should read “a second user interface” as “a user interface” is recited in claim 1 and the claims recite multiple user interfaces.
In claim 2 line 3, “a metric” should read “a first metric” as the claims recite multiple metrics.
In claim 4 line 2, “a user interface” should read “a third user interface” as “a user interface” is recited in claim 1 and the claims recite multiple user interfaces.
In claim 4 line 3, “a metric” should read “a second metric”.
In claim 5 line 2, “a user interface” should read “a fourth user interface” as “a user interface” is recited in claim 1 and the claims recite multiple user interfaces.
 In claim 9 line 2, “a user interface” should read “a fifth user interface” as “a user interface” is recited in claim 1 and the claims recite multiple user interfaces.
In claim 9 line 4, “a user interface” should read “a sixth user interface” as “a user interface” is recited in claim 1 and the claims recite multiple user interfaces.
In claim 10 line 2, “a user interface” should read “a seventh user interface” as “a user interface” is recited in claim 1 and the claims recite multiple user interfaces.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a knowledge level configuration module” in claim 5, interpreted as a software module of the computer system performing the function of assigning difficulty levels and weights to the assessment questions, see paragraph 033.
“a weighting designation tool” in claim 6, interpreted as a portion of the software module of the computer system performing the function of assigning a weight to the knowledge levels of the knowledge level configuration module, see paragraph 033.
“a threshold designation tool” in claim 8, interpreted as a software module of the computer system performing the function of assigning threshold scores for each topic of the generated quizzes, see paragraph 034.
“a quiz configuration module” in claim 9, interpreted as a software module of the computer system performing the function of editing the meta data for the generated questions and quizzes including setting focus areas, topics, sub-topics, and thresholds, see paragraph 034 and Fig. 4B.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
All of the claim limitations noted above are interpreted as software module/computer-implemented limitations requiring suitable hardware and corresponding algorithms for performing the computer function, see MPEP 2181(II)(B). As the limitations are not special function, the recitation of a generic computing device as described in paragraph 050 is sufficient hardware structure for performing the functions. The corresponding algorithms are detailed above in the interpretation of the claim limitations and overall amount to assigning meta data including difficulty levels, weighting, and thresholds to the questions and quizzes generated by the system.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a system (a machine) including a generic processor performing the step of determine a G-IQ score for the participant according to a compilation of the participant metric across the multiple domains of performance. The recited step, under its broadest reasonable interpretation, is an evaluation and calculation of metrics including determining the amount of correct answers to a plurality of questions and adding the domain scores (per Paragraph 0036 of the specification, the G-IQ score is the summation of the weighted scores of the correct responses broken down by topic and focus areas). The recited step, as drafted, is a generic computing device performing a method of applying an abstract idea, specifically a mental process (evaluation/calculation) capable of being performed in the mind and a certain method of organizing human activity (teaching, scoring of answers to a plurality of questions). If claim limitations, under their broadest reasonable interpretation, include a mental process and/or certain method of organizing human activity, the limitations fall under the abstract ideas judicial exception. Accordingly, claim 1 recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim does not recite additional elements that are significantly more than the judicial exception or meaningfully limit the practice of the judicial exception. The additional elements include a server hosted by a sport participant assessment service, the server in communication with a database containing a repository of questions for assessing a participant metric across multiple domains of performance specified for the sport, the server hosting a plurality of web pages to assess the participant metric across the multiple domains of performance; a first of the plurality of web pages configured to present a user interface for a participant interaction with a quiz containing a plurality of questions pertaining to a knowledge domain for the sport, the user interface configured to receive a participant answer to each of the plurality of questions; and an embedded learning assessment processor. The additional hardware elements of a server, a database, a plurality of webpages, a user interface, and an embedded processor are recited at a high level of generality and, under their broadest reasonable interpretation, amount to generic computing hardware used as a tool to perform the abstract idea, as such the limitations fall under the “apply it” definition and are not indicative of integration into a practical application, see MPEP 2106.05(f). The additional steps of the server communicating with the database, the server hosting the webpages, the webpages presenting the user interface, and the user interface receiving a participant answer, under their broadest reasonable interpretation, are insignificant extra-solution activities including storing, transmitting, and displaying data and receiving user inputs used in the judicial exception, see MPEP 2106.05(d) & (g). As such, the additional elements are merely generic computer elements used to apply the judicial exception and insignificant extra-solution activity. Accordingly, the additional elements and steps do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional steps of the server communicating with the database, the server hosting the webpages, the webpages presenting the user interface, and the user interface receiving a participant answer are insignificant extra-solution activity performed before and after the abstract idea. Additionally, the steps are well-understood, routine, and conventional per MPEP 2106.05(d)(II) as, under their broadest reasonable interpretation, are merely transmitting data over a network, storing and retrieving data, and receiving user input (mere data gathering). The additional elements of a server, a database, a plurality of webpages, a user interface, and an embedded processor are recited at a high level of generality and, under their broadest reasonable interpretation, amount to generic computing hardware used as a tool to perform the abstract idea, as such the limitations fall under the “apply it” definition and are not indicative of integration into a practical application, see MPEP 2106.05(f). Additionally, per paragraphs 049-050, the structural components of the system are described as a general-purpose computer and are therefore generic.  As such, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, under their broadest reasonable interpretation, the additional elements do not meaningfully limit the practice of the abstract idea and are well-understood, routine, and conventional. Therefore, claim 1 is not directed to eligible subject matter as it is an abstract idea without significantly more.
Claims 2-10 are dependent from claim 1 and include all the limitations of the independent claim. Therefore, the dependent claims recite the same abstract idea. The limitations of the dependent claims fail to amount to significantly more than the judicial exception. For example:
The limitations of claims 2, 4, and 7 recite further steps of presenting additional user interfaces to input additional metrics (displaying and gathering data) and furthering determining the G-IQ Score based on the additional metrics. As the limitations recite the abstract idea of a mental process and insignificant extra-solution activities, the limitations fail to provide any teaching that integrates the judicial exceptions into a practical application or amount to significantly more than the judicial exception. For this reason, the analysis performed on the independent claims is also applicable to these claims.
The limitations of claim 3 are further clarifying the type of data used in the judicial exception. As such, the limitations are merely insignificant extra-solution activity as they merely classify the type of data. Therefore, the limitation do not impose meaningful limitation on practicing the abstract idea and the same analysis of the independent claim is applicable to this claim.
The limitations of claims 5, 6, 8, 9, and 10 recite additional steps and hardware for designating or setting metadata for the data used in the judicial exception, specifically, assigning knowledge levels, weights to the levels, thresholds, focus areas, and topics. The steps are insignificant extra-solution activity as the steps are merely selecting a type of data to be manipulated, see MPEP 2106.05(g). Additionally, the steps are well-understood, routine, and conventional as, per the prior art rejections below in view of Anderson, Safar, and Graham, they are well-known methods of assigning and recording metadata of questions and answers of an assessment system to provide further data and analysis of a user’s performance/inputs. The metadata provides further insight into calculations of the desired scores/ratings and allow a user to designate the desired focus and results of the calculation steps such as by weighting the inputs or variables. As such, the limitations fail to provide any teaching that integrates the judicial exceptions into a practical application or amount to significantly more than the judicial exception. For this reason, the analysis performed on the independent claims is also applicable to these claims.
Accordingly, claims 2-10 recite abstract ideas without significantly more and are not drawn to eligible subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Anderson et al. (US PGPub 20160335914), hereinafter referred to as Anderson.
In regards to claim 1, Anderson teaches a system for performance assessment of a participant in a sport (Paragraph 0023 teaches an educational platform for training and assessing an individual with regards to golf), comprising: 
a server (Paragraph 0130; Fig 12, ref 3020) hosted by a sport participant assessment service (Paragraph 0129, a golf fitting service), the server in communication with a database (Paragraph 0131; server in communication with  data storage device (database)) containing a repository of questions for assessing a participant metric (Paragraph 0049; performance ratings based on answers to one or more questions (repository)) across multiple domains of performance (Paragraph 0035; domains of knowledge including conceptual knowledge, rule based knowledge, and factual knowledge) specified for the sport (Abstract; Paragraph 0023 specify golf; Paragraph 0129 teaches the system may be used for other specified sports), the server hosting a plurality of web pages to assess the participant metric across the multiple domains of performance (Paragraph 0130 teaches the system can be embodied on a website view); 
a first of the plurality of web pages configured to present a user interface (Paragraph 0133; interface device; Paragraph 0103 teaches the questions may appear in pop-up windows on the display screens (user interface)) for a participant interaction with a quiz containing a plurality of questions pertaining to a knowledge domain for the sport (Paragraphs 0078, 0103 teach the individual taking quizzes including questions), the user interface configured to receive a participant answer to each of the plurality of questions (Paragraphs 0042, 0062, 0133 teach the system includes an input device capable of receiving input data from the user including the user’s completion of questions and quizzes by submitting answers); and 
an embedded learning assessment processor (Paragraphs 0132-033; Fig 13, Ref 3110; Fig 14, Ref 3210; the processing device performs the functions of a computer processor receiving data and executing the software commands) configured to determine a G-IQ score for the participant (Paragraph 0078 teaches the system provides a grade (score) based on the amount of correct answers by the individual) according to a compilation of the participant metric across the multiple domains of performance (Paragraph 0035 teaches multiple domains that the questions and educational material can be about; Examiner notes as the multiple domains of performance are not recited in this claim, under the BRI the multiple knowledge domains meet the recited limitation), wherein the G-IQ score includes a knowledge domain component based on the participant answers to the plurality of questions (Paragraphs 0049, 0078; the performance rating and the score is based on the individuals answers to quiz questions (knowledge domain)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Safar (US PGPub 20150018988).
In regards to claim 2, Anderson teaches the system of claim 1 (see prior art rejection of claim 1 above), but does not teach the system further comprising: a second of the plurality of web pages configured to present a user interface for recording a metric of the participant performance of the sport; and the embedded learning assessment processor configured to determine the G-IQ score for the participant within a performance domain based on the metric of the participant performance of the sport. However, Safar teaches a computer implemented system and method for evaluating the performance of an athlete or team on a plurality of metrics (Paragraphs 0018, 0069) including a second of the plurality of web pages (Paragraphs 0057, 0098 teach the system can be embodied on the internet and displayed as a web document and display (web page)) configured to present a user interface for recording a metric of the participant performance of the sport (Paragraphs 0066, 0070; Fig. 5-7 show the question fields the user can input values about the user’s performance including physical and sport attributes (see paragraph 0069; Fig. 4) such as past performance); and the embedded learning assessment processor configured to determine the G-IQ score for the participant within a performance domain based on the metric of the participant performance of the sport (Paragraph 0052, 0064, 0069 teach the system takes the inputted attribute values and computes a Player Performance Level value (G-IQ Score) that reflects their skill and ability level).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson to incorporate the teachings of Safar by modifying Anderson to include the questions including the performance questions of Safar to calculate the performance rating of Anderson, as both references and the claimed invention are directed to sports assessment systems that include questions and user ratings/scores. By incorporating the questions of Safar, one of ordinary skill in the art would expect Anderson’s system to work as the questions can be displayed and responded to within the displayed pop-up windows/webpages and the responses and input values could be processed to calculate the performance rating which would include the Player Performance Level of Safar. One of ordinary skill would modify Anderson by incorporating the questions as part of the assessments and using the values as part of the performance rating calculation to reflect the PPL value and would reasonably expect the modification to work successfully as the modification is merely adding additional questions and known processing of the inputs. Upon such modification, the method and system of Anderson would include the performance rating reflecting a user’s Player Performance Level and a second of the plurality of web pages configured to present a user interface for recording a metric of the participant performance of the sport; and the embedded learning assessment processor configured to determine the G-IQ score for the participant within a performance domain based on the metric of the participant performance of the sport. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Safar with Anderson’s system and method in order to evaluate user’s on additional performance domains and reflect the user’s performance skills as well as knowledge skills in order to provide comprehensive evaluations in a detailed manner and predict future prospects (Safar Paragraphs 0008, 0016).
In regards to claim 3, Anderson, as modified above, teaches the system of claim 2 (see prior art rejection of claim 2 above), but does not explicitly teach wherein the participant performance of the sport includes a competitive performance event. However, Safar teaches wherein the participant performance of the sport includes a competitive performance event (Paragraph 0091 teaches the attributes, and thereby the questions, pertain to number of tournaments played, performance in a last game, and total wins (competitive performance events)).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson to incorporate the teachings of Safar by modifying Anderson to include the questions including the performance questions of Safar to calculate the performance rating of Anderson, as both references and the claimed invention are directed to sports assessment systems that include questions and user ratings/scores. By incorporating the questions of Safar, one of ordinary skill in the art would expect Anderson’s system to work as the questions can be displayed and responded to within the displayed pop-up windows/webpages and the responses and input values could be processed to calculate the performance rating which would include the Player Performance Level of Safar. One of ordinary skill would modify Anderson by incorporating the questions, including those about previous game performances and results, as part of the assessments and using the values as part of the performance rating calculation to reflect the PPL value and would reasonably expect the modification to work successfully as the modification is merely adding additional questions and known processing of the inputs. Upon such modification, the method and system of Anderson would include wherein the participant performance of the sport includes a competitive performance event. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Safar with Anderson’s system and method in order to evaluate user’s on additional performance domains and reflect the user’s performance skills as well as knowledge skills in order to provide comprehensive evaluations in a detailed manner and predict future prospects (Safar Paragraphs 0008, 0016).
In regards to claim 4, Anderson teaches the system of claim 1 (see prior art rejection of claim 1 above), but does not explicitly teach the system further comprising: a third of the plurality of web pages configured to present a user interface for recording a metric of a participant skill of the sport; and the embedded learning assessment processor configured to determine the G-IQ score for the participant within a skill domain based on the metric of the participant skill. However, Safar teaches a third of the plurality of web pages (Paragraphs 0057, 0098 teach the system can be embodied on the internet and displayed as a web document and display (web page)) configured to present a user interface for recording a metric of a participant skill of the sport (Paragraphs 0066, 0070; Fig. 5-7 show the question fields the user can input values about the user’s performance including physical and sport attributes (see Fig. 4 and Paragraph 0052 “Physical Attributes”) such as specialized skills); and the embedded learning assessment processor configured to determine the G-IQ score for the participant within a skill domain based on the metric of the participant skill (Paragraph 0052, 0064, 0069 teach the system takes the inputted attribute values and computes a Player Performance Level value (G-IQ Score) that reflects their skill and ability level).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson to incorporate the teachings of Safar by modifying Anderson to include the questions including the specialized skill questions of Safar to calculate the performance rating of Anderson, as both references and the claimed invention are directed to sports assessment systems that include questions and user ratings/scores. By incorporating the questions of Safar, one of ordinary skill in the art would expect Anderson’s system to work as the questions can be displayed and responded to within the displayed pop-up windows/webpages and the responses and input values could be processed to calculate the performance rating which would include the Player Performance Level of Safar. One of ordinary skill would modify Anderson by incorporating the questions, including those about specialized skills, as part of the assessments and using the values as part of the performance rating calculation to reflect the PPL value and would reasonably expect the modification to work successfully as the modification is merely adding additional questions and known processing of the inputs. Upon such modification, the method and system of Anderson would include a third of the plurality of web pages configured to present a user interface for recording a metric of a participant skill of the sport; and the embedded learning assessment processor configured to determine the G-IQ score for the participant within a skill domain based on the metric of the participant skill. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Safar with Anderson’s system and method in order to evaluate user’s on additional performance domains and reflect the user’s performance skills as well as knowledge skills in order to provide comprehensive evaluations in a detailed manner and predict future prospects (Safar Paragraphs 0008, 0016).
In regards to claim 5, Anderson further teaches the system of claim 1 (see prior art rejection of claim 1 above), further comprising: a knowledge level configuration module (Paragraph 0129 teaches various modules of the system) configured to provide a user interface for designating one or more knowledge levels of the sport within the knowledge domain (Paragraphs 0031, 0034, 0043, 0049 teach difficulty levels and expertise tiers which are assigned to various learning activities, educational material, and quiz questions thus the questions and various knowledge domains have a plurality of difficulty levels and tiers (knowledge levels)).
In regards to claim 6, Anderson teaches the system of claim 5 (see prior art rejection of claim 5 above) but does not explicitly teach the knowledge level configuration module further comprising: a weighting designation tool operable to set a weighting of the one or more knowledge levels. However, Safar teaches a weighting designation tool (Paragraph 0061 teaches a dataset registration module which can assign weights to the plurality of attributes) operable to set a weighting of the one or more knowledge levels (Paragraphs 0061, 0066 teach the user inputs weights to the plurality of attributes).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson to incorporate the teachings of Safar by modifying Anderson by weighting the knowledge levels, questions, and educational material of Anderson using the weighting method of Safar, as both references and the claimed invention are directed to sports assessment systems that include questions and user ratings/scores. By incorporating the weighting method of Safar, one of ordinary skill in the art would expect Anderson’s system to work by assigning weights to the various knowledge domains and difficulty levels in order to calculate the performance rating and PPL values as adding weights to questions and input values is a well-known method in the art applied in the same way to the inputs of the performance rating calculation. One of ordinary skill would modify Anderson by assigning weights to the various knowledge domains and difficulty levels as part of the assessments and using the values as part of the performance rating calculation to reflect the PPL value and would reasonably expect the modification to work successfully as the modification is merely adding additional questions and known processing of the inputs. Upon such modification, the method and system of Anderson would include the knowledge level configuration module further comprising: a weighting designation tool operable to set a weighting of the one or more knowledge levels. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Safar with Anderson’s system and method in order to evaluate user’s on additional performance domains and reflect the user’s performance skills as well as knowledge skills in order to provide comprehensive evaluations in a detailed manner and predict future prospects (Safar Paragraphs 0008, 0016) as the weighting allows the users to value certain domains and attributes over others to find the desired players and performances.
In regards to claim 7, Anderson, as modified above, teaches the system of claim 6 (see prior art rejection of claim 6 above) but does not explicitly teach wherein the G-IQ is determined based on the weighting of the one or more knowledge levels. However, Safar further teaches wherein the G-IQ is determined based on the weighting of the one or more knowledge levels (Paragraph 0069 teaches the PPL value is computed based on the weightages accorded to different attributes).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson to incorporate the teachings of Safar by modifying Anderson by weighting the knowledge levels, questions, and educational material of Anderson using the weighting method of Safar, as both references and the claimed invention are directed to sports assessment systems that include questions and user ratings/scores. By incorporating the weighting method of Safar, one of ordinary skill in the art would expect Anderson’s system to work by assigning weights to the various knowledge domains and difficulty levels in order to calculate the performance rating and PPL values as adding weights to questions and input values is a well-known method in the art applied in the same way to the inputs of the performance rating calculation. One of ordinary skill would modify Anderson by assigning weights to the various knowledge domains and difficulty levels as part of the assessments and using the values as part of the performance rating calculation to reflect the PPL value and would reasonably expect the modification to work successfully as the modification is merely adding additional questions and known processing of the inputs. Upon such modification, the method and system of Anderson would include wherein the G-IQ is determined based on the weighting of the one or more knowledge levels. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Safar with Anderson’s system and method in order to evaluate user’s on additional performance domains and reflect the user’s performance skills as well as knowledge skills in order to provide comprehensive evaluations in a detailed manner and predict future prospects (Safar Paragraphs 0008, 0016) as the weighting allows the users to value certain domains and attributes over others to find the desired players and performances.
In regards to claim 8, Anderson, as modified above, teaches the system of claim 6 (see prior art rejection of claim 6), and further teaches the knowledge level configuration module further comprising: a threshold designation tool configured to designate a threshold for determining the one or more knowledge levels (Paragraphs 0052-0053 teach the educational activities and tiers include triggering events set by the system that include thresholds for the various quizzes (knowledge), which can include various difficulty levels per the rejection of claim 5, showing if the individual’s performance meets a certain score or point value exceeding the threshold).
In regards to claim 9, Anderson, as modified above, teaches the system of claim 8 (see prior art rejection of claim 8 above), and further teaches the system further comprising: 
a quiz configuration module (Paragraphs 0089, 0106 teach the system can configure the presented quizzes and challenges based on the knowledge and form of the material) configured to provide a user interface for designating one or more focus areas for a selected quiz (Paragraphs 0035, 0106 teach the system includes various knowledge domains (focus areas), and the system generates challenges, including quizzes, that correspond to a specific knowledge domain to increase or test various skills and knowledge of the individual); and 
a user interface for designating a topic for each of the one or more focus areas (Paragraph 0105 teach the questions of the quizzes can include topics).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Safar as applied to claim 9 above, and further in view of Graham et al. (US PGPub 20100159433), hereinafter referred to as Graham.
In regards to claim 10, Anderson, as modified above, teaches the system of claim 9 (see prior art rejection of claim 9 above) but does not explicitly teach further comprising: a user interface for designating one or more of a high () and a low threshold () for the selected quiz (). However, Graham teaches an electronic learning and assessment system (Abstract; Paragraph 0005) including a user interface for designating one or more of a high and a low threshold for the selected quiz (Paragraphs 0061-0062 teach the user may specify three different skill score thresholds dictating the various levels of the curriculum including the questions of a quiz/assessment, the T1 and T3 thresholds being a lower and higher threshold).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson in view of Safar to incorporate the teachings of Graham by modifying the thresholds of Anderson in view of Safar to include multiple thresholds that include a low and high threshold to reflect the various difficulty levels, as the references and the claimed invention are directed to assessment systems that include questions and user ratings/scores and are thereby in the same field of endeavor. By incorporating the multiple thresholds method of Graham, one of ordinary skill in the art would expect Anderson’s system to work by assigning multiple thresholds to the generates/presented quizzes designating the various difficulty levels of knowledge and evaluating the users based on the various relative threshold values as adding multiple thresholds is a well-known method in the art applied in the same way to questions and quiz assessments to evaluate a user’s performance against a desired goal or target. One of ordinary skill would reasonably expect the modification to work successfully as the modification is merely adding additional thresholds to the existing quiz thresholds. Upon such modification, the method and system of Anderson in view of Safar would include a user interface for designating one or more of a high and a low threshold for the selected quiz. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Graham with Anderson in view of Safar’s system and method as applying multiple thresholds is a known method in the art being applied in the same way, and provides the user with more in-depth insight into the evaluation of individuals and the ability to set thresholds with relation to the various difficulty levels and tiers.

Conclusion
Accordingly, claims 1, 2, 4, 5, 9, and 10 are objected to and claims 1-10 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.T.F./Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715